Citation Nr: 1712884	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from January 1951 to October 1952.  He died in December 2014 due to coronary heart disease and diabetes.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's cause of death, coronary artery disease, is secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).  She asserts that the Veteran suffered from high blood pressure for years due to combat related stress anxiety disorder, which medical treatise will support as the nexus for atherosclerotic heart disease.

The Veteran's service treatment records (STRs) and medical records from within a year of separation from the Army are negative for a diagnosis of a chronic cardiovascular disability.  However, the record does contain a medical report from February 1952 which contains a blood pressure of 122 over 80 for the Veteran.  VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  See also M21-1, Part III, Subpart iv, 4.e.1.d (defining pre-hypertension as systolic blood pressure 120-139 mm and diastolic blood pressure 80-89 mm).  The blood pressure reading falls within the ranges of pre-hypertension.

In August 2003, the RO in St. Petersburg, FL denied the Veteran's service connection claims for hypertension and heart disease secondary to his PTSD, in which the Veteran never received a VA examination to determine the etiology of his hypertension and heart disease.  An adequate medical opinion to address the medical questions raised by the appellant's contentions has not yet been provided to the Veteran.  The Board is without the medical expertise necessary to determine the cause of the Veteran's heart disease.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In order to properly adjudicate this appeal before the Board, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F. R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the appellant identify all private medical providers from whom the Veteran received treatment for psychiatric and cardiovascular related issues.  After securing the necessary releases, take all appropriate action to obtain these records.  

2. Obtain a medical opinion from a VA medical professional as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's coronary artery disease and/or diabetes were (i) etiologically related to service, or (ii) caused or aggravated (permanently made worse) by the Veteran's service-connected PTSD, or any of the other disabilities listed in a May 2009 rating decision.  The entire claims file must be reviewed by the examiner, and a complete rationale must be provided for any opinion offered.  

3. Then, readjudicate the issue on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case, provide the appellant and her representative the requisite time to respond, and then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





